Citation Nr: 9907954	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-12 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left wrist fracture.

2.  Entitlement to service connection for aggravation of a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant had service in the Alabama National Guard from 
January 1956 to August 1964 and from November 1973 to 
September 1996.  In September 1961 his National Guard unit 
was federalized and he remained on active duty until August 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
aggravation of a back disability and granted service 
connection for residuals of a left wrist fracture but 
assigned a noncompensable evaluation.

The appellant and two friends appeared at a hearing held at 
the RO on July 31, 1995.  A transcript of that hearing has 
been associated with the record on appeal.

The appellant's claim of entitlement to service connection 
for aggravation of a back disability will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The service-connected left wrist disability is currently 
manifested by dorsiflexion to 35 degrees and palmar flexion 
to 70 degrees.  The appellant experiences objectively some 
pain on motion and complains of weakness.



CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, but no 
higher, for the service-connected residuals of a left wrist 
fracture have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a November 1994 VA examination, the appellant complained 
of frequent pain in his left wrist.  He stated that he was 
left-handed.  He stated that he had difficulty with 
dorsiflexion.  He stated that he had a difficult time 
steering his car because ulnar and radial deviation of his 
wrist causes pain.

The examiner noted slight tenderness over the dorsal aspect 
of the left wrist on the radial side.  The range of motion of 
the appellant's wrist was ulnar deviation to 40 degrees, 
radial deviation to 20 degrees, dorsiflexion to 35 degrees, 
and palmar flexion to 70 degrees.  The examiner noted that 
the appellant had pain with dorsiflexion to 35 degrees.  An 
X-ray examination of the appellant's left wrist was normal.

The examiner diagnosed left wrist sprain.

At the July 1995 hearing, the appellant testified that he had 
pain in his left wrist.  He stated that the pain was worse if 
he tried to lift a heavy object or torque a nut or a bolt 
with a wrench.  He added that the pain also increased when 
the weather changed.

One of his friends that appeared at the hearing was a former 
co-worker, who had been paired with him as a mechanic.  That 
friend testified that the appellant was unable to apply 
normal pressure with his wrist when using wrenches because of 
the pain in his wrist.

The appellant has presented a well grounded claim for a 
compensable disability evaluation for his service connected 
residuals of a left wrist fracture within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

The appellant's left wrist disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under this 
section, limitation of dorsiflexion of either wrist to less 
than 15 degrees, or limitation of palmar flexion of either 
wrist to in line with the forearm warrants a 10 percent 
evaluation.

A higher evaluation can be obtained pursuant to Diagnostic 
Code 5214, for ankylosis of the wrist.  A 30 percent 
evaluation is warranted for favorable ankylosis of the wrist 
of the major upper extremity.  A 40 percent evaluation is 
warranted for ankylosis of the wrist of the major upper 
extremity in a position other than favorable, unfavorable, or 
extremely unfavorable.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the wrist of the major upper 
extremity.  Extremely unfavorable ankylosis will be rated as 
loss of use of the hand under Diagnostic Code 5125.  
Ankylosis is considered to be favorable when the joint is 
fixed in 20 degrees to 30 degrees of dorsiflexion.  Ankylosis 
is considered to be unfavorable when the joint is fixed in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (1998).

The appellant has mild residual disability in his left wrist.  
He has dorsiflexion to 35 degrees and palmar flexion to 70 
degrees.  The appellant experiences objectively some pain on 
motion in the left wrist, as indicated by the VA examiner in 
November 1994, and subjective weakness.  Given these clinical 
findings, the appellant's disability picture for his service-
connected left wrist disability is properly rated at 10 
percent for limitation of motion of the wrist.

The functional impairment of the disability has been 
reviewed; which can be attributed to pain and weakness.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  The appellant's subjective complaints of 
pain and weakness are supported by objective evidence of the 
pain.  The evidence demonstrates that the appellant's pain 
with limitation of motion is adequately rated under 
Diagnostic Code 5215, at a 10 percent level and that the 
objective findings of pain are sufficient to warrant a 
minimum compensable evaluation, but no higher, in this 
instance.  Furthermore, there is no evidence of record that 
the appellant's wrist disability warrants a higher rating, 
under Diagnostic Code 5214, because ankylosis has not been 
shown.


ORDER

A 10 percent disability evaluation for residuals of a left 
wrist fracture is granted, subject to the controlling laws 
and regulations governing monetary disbursements.


REMAND

Service medical records indicate that, at an October 1987 
examination, the appellant reported that he had had surgery 
for a pinched nerve in his lower back in 1968 but that he had 
had no problems since that time.

In March 1993, while working as a ground guide, the appellant 
slipped and fell on ice.  He injured his left hand and arm.

Private medical records, dated in March 1993, from UAB 
University Hospital in Birmingham, Alabama, indicate that the 
appellant was treated for a left wrist injury after slipping 
on ice and falling.  The appellant reported that he had no 
other injuries.

In an August 1994 statement, Robert Zumstein, M.D., stated 
that the appellant had had surgery for a ruptured lumbar disc 
in 1968 and was currently bothered by his back.  Dr. Zumstein 
added that the appellant slipped on ice in 1993 and had had 
some residual back pain since that time.

At the November 1994 VA examination, the appellant reported 
that in 1968 he had had a herniated disc, with pain and 
numbness down the right leg, which required surgery.  He 
stated that he had done satisfactorily until 1993 when he 
slipped on ice and fell down, while his National Guard unit 
was deployed during a severe ice storm.  He stated that, 
since that episode, he had had a recurrence of pain in the 
low back, which radiated occasionally down the right anterior 
thigh.

An X-ray examination showed moderate degenerative arthritic 
changes with anterior and lateral vertebral body spurring.  
It also showed disc space narrowing at L3-4 and L4-5.  The 
impression was degenerative change.  A computed tomography 
[CT] scan showed the disc at L4-5 as degenerated.  The right 
nerve root was not well outlined.  The CT scan was unable to 
differentiate between scar tissue and herniated nucleus 
pulposus.  The impression was major abnormalities, 
spondylitic changes.

At the July 1995 hearing, the appellant testified that he had 
undergone back surgery in 1968 but that he had not had any 
problems with his back until he slipped on the ice in March 
1993.  He stated that, after the fall, his entire body ached 
for several weeks.  He stated that he sought treatment for 
his back after sixty to ninety days because the pain 
elsewhere on his body had resolved but the back pain 
remained.

In a July 1995 statement, one of the appellant's former co-
workers, who testified at the hearing, stated that, following 
the appellant's fall, he complained of pain in his wrist and 
back.

In a July 1995 statement, the appellant's former supervisor 
stated that, following his fall in March 1993, he complained 
of pain over his entire body.

Although the August 1994 statement from Dr. Zumstein suggests 
that he has treated the appellant's back disability, 
treatment records from him have not been provided.

Further, although the report of the November 1994 VA 
examination indicates that the appellant's back disability 
results from "degenerative" changes, no opinion was offered 
as to whether the changes were the natural progression of the 
appellant's pre-existing back disability or the result of his 
March 1993 fall.

Accordingly, the issue of entitlement to service connection 
for aggravation of a back disability is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his back 
disability since March 1993.  After 
securing the necessary release, the RO 
should obtain these records.

2.  Following completion of the above, 
the appellant should be afforded a VA 
examination to evaluate the nature of his 
back disability.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to offer an assessment based 
upon his or her review of the record of 
whether the worsening of the appellant's 
back disability was the natural 
progression of the appellant's pre-
existing back disability or aggravation 
of the pre-existing disability as a 
result of the appellant's March 1993 
fall.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant hereby is advised that the purpose of this 
REMAND is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
- 3 -


- 10 -


